In a proceeding pursuant to CPLR article 78 to review a determination of the respondent board of zoning appeals which, after a hearing, gave respondent Glengariff, Inc., permission to utilize Glengariff Drive for nursing home purposes, petitioners appeal from a judgment of the Supreme Court, Nassau County, dated November 3, 1976, which, inter alia, denied the application and dismissed the proceeding. Judgment affirmed, without costs or disbursements. There was sufficient evidence to sustain the board’s determination. Cohalan, J. P., Titone, Hawkins and Mollen, JJ., concur.